DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
	The term “adjoining” in “second contoured region adjoining the first contoured region “ in claim 1 does not mean “touching or in contact with” as evidenced by “the first contoured region is separated from the second contoured region” in claim 6.
A rejection under 35 USC 112(b) is not made because although the term “X adjoining Y” usually means X touches Y (e.g., the def’n of “adjoining” in the Merriam Webster dictionary is “touching or bounding at a point or line”), the term does not preclude an intermediary structure (e.g., adjoining offices may have a wall structure there between). In other words, X adjoining Y means that X is nearby or next to Y, but not necessarily being immediately next to or touching Y.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (The Samsung Galaxy S5 Cell Phone, NPL 20141) and further in view of JaeChul (US 20110259780 A1).
	In reference to claim 1 and 8, Samsung discloses an enclosure for a portable electronic device (See figures see annotated figure shown below), the enclosure comprising:
a substrate defining an external surface, the external surface metal substrate comprising (shown in annotated figure below):
a first contoured region (element A shown in annotated figure below) comprising a first textured pattern of recesses first recessed features, each of the first recessed features having a floor and oriented at an angle relative to a first surface normal of the first contoured region (element B shown in annotated figure below); and


    PNG
    media_image1.png
    1500
    2000
    media_image1.png
    Greyscale

Samsung does not specifically disclose that the substrate is metal.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, forming a textured pattern using a laser, JaeChul discloses that textured patterns may be formed on both plastic and metal housings (P0006, Claim 2).

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the enclosure such that the substrate was metal.

A person having ordinary skill in the art would have been specifically motivated to modify the enclosure such that the substrate was metal as taught by Jae in order to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results.
	In reference to claim 2 and 12, 14, the combination discloses the enclosure as in claim 1.
	The combination does not disclose to have measured the claimed properties of the product and the office does not have the resources to perform the experiments or tests to determine the properties of the product. However, the cited prior art discloses the same or substantially similar structure as claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	In reference to claim 3-7, 9-11 and 13, the combination discloses the enclosure as in claim 1.
	Samsung further discloses wherein the first recessed features recesses of the first textured pattern extend into the substrate a depth from the external surface, and the second recessed features recesses of the second textured pattern extend from the external surface and into the metal substrate the depth (See figures including figure shown above); 
wherein the external surface has an appearance of a continuous textured pattern (See figures including figure shown above);
wherein the first contoured region defines a first surface curvature, and the second contoured region (See figures including figure shown above);
	wherein the first contoured region is separated from the second contoured region by a transition region or seamless interface, and a third textured pattern of third recessed features recesses is formed on the transition region (See figures including figure shown above when E and F is the second region and pattern then C and D is the transition region and pattern)
wherein the first contoured surface has a first height, and the second contoured surface has a second height different from the first height (See figures including figure shown above)
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NamSu (US D660272) and further in view of Jae (US 20110259780 A1).
In reference to claim 1 and 8, NamSu discloses an enclosure for a portable electronic device (See figures see annotated figure shown below), the enclosure comprising: 
a substrate defining an external surface having a curved geometry, the metal substrate 
a first contoured surface comprising a first surface curvature and a first textured pattern of first recessed features formed thereon, each of the first recessed features having a floor, wherein the first recessed features recesses of the first textured pattern extend into the metal substrate a depth from the external surface to the floor; and 
a second contoured surface comprising a second surface curvature different from the first surface curvature, and a second textured pattern of second recessed features recesses formed thereon, each of the second recessed features having a floor, wherein the second recessed features recesses of the second textured pattern extend into the metal substrate the depth from the external surface to the floor (See figure, portion 
    PNG
    media_image2.png
    1326
    2000
    media_image2.png
    Greyscale


NamSu does not specifically disclose that the substrate is metal.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, forming a textured pattern using a laser, JaeChul discloses that textured patterns may be formed on both plastic and metal housings (P0006, Claim 2).
The combination would be achievable by forming the pattern on a metal substrate as taught by JaeChul.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the enclosure such that the substrate was metal.

	In reference to claim 2 and 12, 14, the combination discloses the enclosure as in claim 1.
	The combination does not disclose to have measured the claimed properties of the product and the office does not have the resources to perform the experiments or tests to determine the properties of the product. However, the cited prior art discloses the same or substantially similar structure as claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	In reference to claim 3-7, 9-11 and 13, the combination discloses the enclosure as in claim 1.
	NamSu further discloses wherein the first recessed features recesses of the first textured pattern extend into the substrate a depth from the external surface, and the second recessed features recesses of the second textured pattern extend from the 
wherein the external surface has an appearance of a continuous textured pattern (See figures including figure shown above);
wherein the first contoured region defines a first surface curvature, and the second contoured region (See figures including figure shown above);
	wherein the first contoured region is separated from the second contoured region by a transition region or seamless interface, and a third textured pattern of third recessed features recesses is formed on the transition region (See figures including figure shown above)
wherein the first contoured surface has a first height, and the second contoured surface has a second height different from the first height (See figures including figure shown above)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/N.R.K./           Examiner, Art Unit 1744                  

/MARC C HOWELL/           Primary Examiner, Art Unit 1774                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://tablet-news.com/samsung-galaxy-s5-review-best-screen-and-camera-of-2014-so-far-very-good-battery-novelty-doesnt-impress-video/